The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 8, 2014

                                     No. 04-14-00050-CR

                                 Taylor Rae ROSENBUSCH,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR11075
                          Honorable Dick Alcala, Judge Presiding

                                       ORDER
       On February 19, 2014, the above styled cause number was abated pending the resolution
of Appellant Taylor Rae Rosenbusch’s filing at the Texas Court of Criminal Appeals seeking
permission to file an out-of-time notice of appeal in companion case Cause No. 2011-CR-11074
from the 226th District Court of Bexar County.

        In their August 20, 2014 opinion, the Texas Court of Criminal Appeals found that
Appellant Rosenbusch’s counsel failed to timely file a notice of appeal and she was entitled to
file an out-of-time appeal regarding her conviction in Cause No. 2011-CR-11074. The notice of
appeal has been filed and the companion case in question is pending in this court at Cause No.
04-14-00688-CR.

        This appeal is REINSTATED on the court’s docket. The reporter’s record is due to be
filed no later than November 7, 2014.
                                               _________________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court